Title: To George Washington from William Paterson, 23 August 1790
From: Paterson, William
To: Washington, George



Sir,
New Brunswick [N.J.], 23d Augt 1790.

By the death of Mr Brearley the office of district judge for New Jersey has become vacant; and I have been informed that the friends of Mr Morris have mentioned or intend to mention him as a proper person for his successor. As, perhaps, you have not, Sir, any or but little personal acquaintance with Mr Morris, I have been requested to communicate my sentiments respecting him. I know him well and have known him long. Mr Morris took an early and decided part in the revolution of this country; he was a disinterested and persevering patriot to the very last; and was a friend to America as well in the gloom of adversity, as in the sunshine of prosperity. In the winter or early in the Spring of 1777, the legislature of this State appointed him to the office of Chief Justice; he accepted the appointment. At this period it was not a little difficult to procure a proper person to occupy this important station; the time stamped a value upon his acceptance, and shed a Lustre on his political reputation. Mr Morris resigned in the summer of 1779; it had been always his intention to continue in office no longer than till the Legislature could find a fit Person to act in his place. At this time Mr Brearley was proposed, agreed to serve, and was elected. About two

years since the peace, Mr Morris removed to the city of New York; he has returned to this State, in which he continued his practice, and has taken up his abode in this place.
Mr Morris is a sound, well-read, and judicious Lawyer, and fully competent to the office in view; his integrity is unquestionable; and I believe, that his appointment to the office of district judge will be grateful and give satisfaction to the People of this State. I am, sir, with sentiments of respect, your obt hbl. servt

Wm Paterson

